COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Elder and Annunziata
Argued by teleconference


JIMARIS S. JENNINGS
                                           MEMORANDUM OPINION * BY
v.   Record No. 2848-00-2               JUDGE JERE M. H. WILLIS, JR.
                                               DECEMBER 4, 2001
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                    James B. Wilkinson, Judge

          Maureen L. White for appellant.

          Robert H. Anderson, III, Senior Assistant
          Attorney General (Randolph A. Beales, Acting
          Attorney General, on brief), for appellee.


     Jimaris S. Jennings was convicted on his guilty plea of

possession of cocaine with intent to distribute.   On appeal, he

contends that the trial court erred by inducing his guilty plea in

violation of his rights under the Sixth and Fourteenth Amendments

to the United States Constitution and Article I, §§ 8 and 11 of

the Constitution of Virginia.    Rule 5A:18 bars our consideration

of this issue.   Therefore, we affirm the judgment of the trial

court.

     On June 12, 2000, Jennings was indicted for possession of

cocaine with intent to distribute.   His case was scheduled for a

jury trial on August 30, 2000.


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     Jennings had been convicted in the trial court on April 19,

1999 of possession of cocaine and was sentenced to five years

confinement, suspended on condition of his good behavior.    A rule

was issued against him, requiring that he show cause why the

suspension of his 1999 sentence should not be revoked as a result

of the circumstances underlying the current possession of cocaine

with intent to distribute charge.    Hearing on that rule was also

scheduled for August 30, 2000.

     Jennings was represented by the same counsel with respect to

both the possession of cocaine with intent to distribute charge

and the rule.   With his express consent, the trial court first

heard evidence on the rule.     Finding the evidence sufficient, the

trial court revoked the suspension of the April 19, 1999 sentence.

Jennings does not challenge that ruling.

     The trial court announced its readiness to go forward with

trial on the possession of cocaine with intent to distribute

charge.   Jennings asked for a short delay in order that he and his

attorney might confer with the Commonwealth's attorney.    A sidebar

at the bench ensued.   That sidebar is not reported, either in the

transcript of the proceedings or by a certified statement of

facts.    See Rule 5A:8(c).   At the conclusion of the sidebar, the

trial court announced on the record:

            I tell you what I will do, I will withhold
            the sentencing on the show cause order. You
            plead guilty to the present indictment and
            we will refer your case to the probation
            department for a report and for special

                                 - 2 -
          programs, boot camp if you want to go and
          the other one which is up in Fredericksburg.
          I am not bargaining with you. I'm not
          forcing you. I'm telling you what the Court
          is willing to do.

           *       *      *       *       *      *      *

          If you want to do that, okay. If you don't
          you can serve the five years plus. That's
          up to you.

Jennings then pleaded guilty to the possession of cocaine with

intent to distribute charge.   Upon stipulation of the evidence

previously received in the hearing on the rule, the trial court

imposed the conviction on appeal.     It dismissed the rule.

     At no point during the proceedings did Jennings object to

the proceedings themselves, to the trial court's actions or

pronouncements, or to his resulting guilty plea.     Indeed, the

record shows that Jennings participated voluntarily and

willingly in the proceedings and that he entered his guilty plea

knowingly, willingly, and voluntarily.    He now contends that he

was intimidated by the prospect of the trial court's imposing

the five-year sentence that had been suspended on April 19, 1999

and that he believed objection to the proceedings would have

worked to his disadvantage.    He asks that we invoke the ends of

justice exception to the operation of Rule 5A:18.

     Invocation of the ends of justice exception to Rule 5A:18

requires the identification of an actual miscarriage of justice.

See Phoung v. Commonwealth, 15 Va. App. 457, 464, 424 S.E.2d
712, 716 (1992).   No miscarriage of justice has been shown here.

                                - 3 -
     The prospect of the imposition of the April 19, 1999

sentence was no more than Jennings deserved.    He does not

contest the sufficiency of the evidence to support the

revocation of the suspension of that sentence.    He was not

entitled to have the suspension continued.

     Jennings was represented by counsel in negotiating a plea

agreement with respect to the possession of cocaine with intent

to distribute charge and the rule.     The record discloses no

participation by the trial court in the negotiation of that

agreement.   While the trial court stated its position

forcefully, its statement was no more than an assurance that it

would accept and abide by the parties' agreement.    It did no

more than state that if Jennings declined to proceed with the

agreement, it would proceed in a legally regular manner to

dispose of the charges before it.    This was not coercion.

     Jennings cannot approbate and reprobate.     He will not be

heard on appeal to complain that the trial court followed the

course that he asked.

     The judgment of the trial court is affirmed.

                                                          Affirmed.




                               - 4 -